Case 1:20-cv-22535-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 1:20-CV-22535

  YOLANDA CRUZ,

          Plaintiff,

  vs.

  MHB CONSULTANTS, INC.,
  AMADA TRO,
  ELOISA ARANDIA, and
  GEMA QUINTERO,

        Defendants.
  ______________________________/

                                             COMPLAINT

          Plaintiff, Yolanda Cruz, sues Defendants, MHB Consultants, Inc., Amada Tro, Eloisa

  Arandia, and Gema Quintero, based on the following good cause:

                                    Parties, Jurisdiction, and Venue

          1.      Plaintiff, Yolanda Cruz, was and is a sui juris resident of Miami-Dade County,

  Florida, at all times material.

          2.      Ms. Villavicencio was an employee of Defendants, as the term “employee” is

  defined by 29 U.S.C. §203(e).

          3.      Ms. Villavicencio was a non-exempt employee of Defendants.

          4.      Ms. Villavicencio consents to participate in this lawsuit.

          5.      Defendant, MHB Consultants, Inc., is a sui juris Florida for-profit

  corporation with its principal place of business and registered agent in this District and it

  conducts its for-profit business in Miami-Dade County.

                                                    1

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-22535-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 2 of 12



          6.      Defendant, Amada Tro, was and is an owner / officer / director of the

  corporate Defendant for the relevant time period. She ran its day-to-day operations, made

  financial decisions for the corporate Defendant, had supervisory authority over Plaintiff, and was

  partially, ultimately, and/or totally responsible for paying Plaintiff’s wages.

          7.      Defendant, Eloisa Aranca, was and is an owner / officer / director of the

  corporate Defendant for the relevant time period. She also ran its day-to-day operations, made

  financial decisions for the corporate Defendant, had supervisory authority over Plaintiff, and was

  partially, ultimately, and/or totally responsible for paying Plaintiff’s wages.

          8.      Defendant, Gema Quintero, was and is an owner / officer / director of the

  corporate Defendant for the relevant time period. She also ran its day-to-day operations, made

  financial decisions for the corporate Defendant, had supervisory authority over Plaintiff, and was

  partially, ultimately, and/or totally responsible for paying Plaintiff’s wages.

          9.      Defendants were Plaintiff’s direct employers, joint employers and co-employers, as

  that term “employer” is defined by 29 U.S.C. §203 (d).

          10.     This Court has jurisdiction over the subject matter of this action pursuant to 29

  U.S.C. § 216(b) and 28 U.S.C. § 1331 and supplemental/pendent jurisdiction over Plaintiff’s

  related state law claim(s).

          11.     Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

  business in this District, because the corporate Defendant maintains its principal place of business

  in this District, and because most if not all of the operational decisions were made in this District,

  while Plaintiff worked in Miami-Dade County, where payment was to be received.

          12.     Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied

  by Plaintiff.
                                                    2

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-22535-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 3 of 12



          13.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

  all services rendered.

                     COUNT I – FLSA MINIMUM WAGE VIOLATION(S)

          Plaintiff, Yolanda Cruz, reincorporates and re-alleges all preceding paragraphs as though

  set forth fully herein and further alleges as follows:

          14.     Defendants have been at all times material engaged in interstate commerce in the

  course of their provision of comprehensive behavioral intervention services which, traditionally,

  cannot be performed without using goods, materials, supplies, and equipment that have all

  moved through interstate commerce.

          15.     Defendants also communicate with their workers and with others by regularly and

  routinely using telephones and transmitting information through email and the Internet, and

  which transmissions regularly and routinely traveled outside of the State of Florida.

          16.     Defendants maintain a website at www.mhbconsultantsgroup.com, which they use

  for promotional and informational purposes, and which they use as a portal for processing

  information.

          17.     Furthermore, Defendants engage in interstate commerce in the course of their

  submission of billings and receipt of payment involving out-of-state medical / healthcare payors

  and/or the United States government.

          18.     Defendants’ individual and/or combined corporate annual gross revenues derived

  from this interstate commerce are believed to be in excess of $500,000.00 for the relevant time

  period and/or exceeded $125,000.00 for each relevant fiscal quarter.

          19.     In particular, Defendants own and operate an agency that provides behavioral

  therapy to clients using computers, software, phones, computer networking equipment, toner,
                                                     3

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-22535-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 4 of 12



  printers, pens, paper, supplies, furniture, phone systems, and other materials and supplies that

  were previously placed in the stream of commerce from outside of the State of Florida before

  being received in this District to engage in interstate commerce

          20.    In particular, Plaintiff worked for Defendants as a Registered Behavior

  Technician (“RBT”) from approximately October 2017 through March 31, 2019.

          21.    The Behavior Analyst Certification Board (“BACB”) defines an RBT as “a

  paraprofessional who practices under the close, ongoing supervision of a BCBA, BCaBA, or FL-

  CBA.”

          22.    Defendants paid for and/or employed the supervisor (as identified above) who

  established the plan of care for each patient visited by Plaintiff, including the number of hours

  and frequency of therapy that each child was to receive from Plaintiff.

          23.    In order for Defendants to be paid for the time expended by Plaintiff, Defendants

  needed to submit their provider number along with Plaintiff’s provider number, since Plaintiff’s

  provider number could not be submitted alone to receive payment.

          24.    Defendants controlled all job-related activities of Plaintiff.

          25.    Defendants coordinated all job-related activities of Plaintiff.

          26.    Defendants provided Plaintiff with the forms to utilize in her work.

          27.    Defendants supervised Plaintiff in her work.

          28.    Defendants failed and refused to pay Plaintiff even a minimum wage of $7.25 per

  hour for each of the hours that she worked by failing to timely pay her for the hours that she

  worked for Defendants during her last month of employment with Defendants.




                                                    4

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-22535-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 5 of 12



          29.    As a direct and proximate result of Defendants’ violations of the FLSA, as set

  forth above, Plaintiff is entitled to payment of the applicable minimum wage for all unpaid hours

  worked.

          30.    Defendants either knew from prior experience or recklessly failed to investigate

  whether their failure to pay Plaintiff the applicable a minimum wage for each of the hours

  worked during the relevant time period violated the FLSA and then failed to timely correct their

  violation.

          WHEREFORE Plaintiff, Yolanda Cruz, demands the entry of a judgment in her favor

  and against Defendants, MHB Consultants, Inc., Amada Tro, Eloisa Arandia, and Gema

  Quintero, jointly and severally, after trial by jury and as follows:

                 a.      That Plaintiff recover compensatory minimum wage damages and an

                         equal amount of liquidated damages as provided under the law and in 29

                         U.S.C. § 216(b) – or interest on the unpaid wages if no liquidated damages

                         are awarded;

                 b.      That Plaintiff recover pre-judgment interest on all unpaid minimum wages

                         if the Court does not award liquidated damages;

                 c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                         expenses pursuant to the FLSA;

                 d.      That Plaintiff recover all interest allowed by law;

                 e.      That Defendants be Ordered to make Plaintiff whole by providing

                         appropriate minimum wage pay and other benefits wrongly denied in an

                         amount to be shown at trial and other affirmative relief;


                                                     5

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-22535-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 6 of 12



                  f.      That the Court declare Defendants to be in willful violation of the

                          overtime provisions of the FLSA; and

                  g.      Such other and further relief as the Court deems just and proper.

                         COUNT II – FLSA OVERTIME VIOLATION(S)

          Plaintiff, Yolanda Cruz, reincorporates and re-alleges paragraphs 1 through 13 as though

  set forth fully herein and further alleges as follows:

          31.     Defendants have been at all times material engaged in interstate commerce in the

  course of their provision of comprehensive behavioral intervention services which, traditionally,

  cannot be performed without using goods, materials, supplies, and equipment that have all

  moved through interstate commerce.

          32.     Defendants also communicate with their workers and with others by regularly and

  routinely using telephones and transmitting information through email and the Internet, and

  which transmissions regularly and routinely traveled outside of the State of Florida.

          33.     Defendants maintain a website at www.mhbconsultantsgroup.com, which they use

  for promotional and informational purposes, and which they use as a portal for processing

  information.

          34.     Furthermore, Defendants engage in interstate commerce in the course of their

  submission of billings and receipt of payment involving out-of-state medical / healthcare payors

  and/or the United States government.

          35.     Defendants’ individual and/or combined corporate annual gross revenues derived

  from this interstate commerce are believed to be in excess of $500,000.00 for the relevant time

  period and/or exceeded $125,000.00 for each relevant fiscal quarter.


                                                     6

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-22535-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 7 of 12



          36.    In particular, Defendants own and operate an agency that provides behavioral

  therapy to clients using computers, software, phones, computer networking equipment, toner,

  printers, pens, paper, supplies, furniture, phone systems, and other materials and supplies that

  were previously placed in the stream of commerce from outside of the State of Florida before

  being received in this District to engage in interstate commerce

          37.    In particular, Plaintiff worked for Defendants as a Registered Behavior

  Technician (“RBT”) from approximately October 2017 through March 31, 2019.

          38.    The Behavior Analyst Certification Board (“BACB”) defines an RBT as “a

  paraprofessional who practices under the close, ongoing supervision of a BCBA, BCaBA, or FL-

  CBA.”

          39.    Defendants paid for and/or employed the supervisor (as identified above) who

  established the plan of care for each patient visited by Plaintiff, including the number of hours

  and frequency of therapy that each child was to receive from Plaintiff.

          40.    In order for Defendants to be paid for the time expended by Plaintiff, Defendants

  needed to submit their provider number along with Plaintiff’s provider number, since Plaintiff’s

  provider number could not be submitted alone to receive payment.

          41.    Defendants agreed to pay Plaintiff at a rate of $25/hour for each hour worked.

          42.    Defendants controlled all job-related activities of Plaintiff.

          43.    Defendants coordinated all job-related activities of Plaintiff.

          44.    Defendants provided Plaintiff with the forms to utilize in her work.

          45.    Defendants supervised Plaintiff in her work.

          46.    Plaintiff regularly and routinely worked more than 40 hours in a workweek for

  Defendants.
                                                    7

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-22535-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 8 of 12



         47.     Defendants did not pay Plaintiff for the time she expended traveling between

  appointments/clients.

         48.     Defendants did not pay Plaintiff for the time she was required to complete her

  notes for the sessions she had with each client.

         49.     Defendants did not pay Plaintiff for time expended on their behalf other than

  when Plaintiff was physically with the client.

         50.     Defendants willfully and intentionally refused to pay Plaintiff overtime wages of at

  least one and one-half times her regular rate of pay for all hours that she worked beyond 40 in a

  workweek.

         51.     Defendants either recklessly failed to investigate whether their failure to pay

  Plaintiff overtime wages of at least one and one-half times her regular rate of pay for all hours

  that she worked beyond 40 in a workweek in violation of the Fair Labor Standards Act, they

  intentionally misled Plaintiff to believe that Defendants were not required to pay her overtime

  wages for all hours worked beyond 40 in a workweek, and/or Defendants concocted a scheme

  pursuant to which they deprived Plaintiff of the overtime wage pay she earned.

         52.     Plaintiff is entitled to a backpay award of overtime wages of one and one-half

  times her regular rate of pay for all hours that she worked beyond 40 in a workweek, plus an

  equal amount as a penalty/liquidated damages, plus all attorneys’ fees and costs.

         WHEREFORE Plaintiff, Yolanda Cruz, demands the entry of a judgment in her favor

  and against Defendants, MHB Consultants, Inc., Amada Tro, Eloisa Arandia, and Gema

  Quintero, jointly and severally, after trial by jury and as follows:

                 a.       That Plaintiff recover compensatory overtime wage damages and an equal

                          amount of liquidated damages as provided under the law and in 29 U.S.C.
                                                     8

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-22535-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 9 of 12



                          § 216(b) – or interest on the unpaid wages if no liquidated damages are

                          awarded;

                  b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                          if the Court does not award liquidated damages;

                  c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                          expenses pursuant to the FLSA;

                  d.      That Plaintiff recover all interest allowed by law;

                  e.      That Defendants be Ordered to make Plaintiff whole by providing

                          appropriate overtime pay and other benefits wrongly denied in an amount

                          to be shown at trial and other affirmative relief;

                  f.      That the Court declare Defendants to be in willful violation of the

                          overtime provisions of the FLSA; and

                  g.      Such other and further relief as the Court deems just and proper.

                              COUNT III – BREACH OF CONTRACT

          Plaintiff, Yolanda Cruz, reincorporates and re-alleges paragraphs 1 through 13 as though

  set forth fully herein and further alleges as follows:

          53.     Through this claim, Plaintiff seeks recover of the “pure gap time” wages that she

  worked and earned, but did not receive.1 See e.g., Jernigan v. 1st Stop Recovery, Inc., 2017 WL

  3682332 (M.D. Fla. Aug. 25, 2017) (citing Davis v. Abington Memorial Hosp., 765 F.3d 236, 244 (3d

  Cir. 2014); Botting v. Goldstein, 2015 WL 10324134 (S.D. Fla. Dec. 21, 2015); Lundy v. Catholic




  1        Thrower v. Peach County, Georgia, Bd. of Educ., 2010 WL 4536997, at *4 (M.D. Ga. Nov. 2, 2010) (“In
  the wage and hour world, this time between scheduled hours and overtime hours is known as ‘pure gap
  time’.”)
                                                       9

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-22535-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 10 of 12



   Health Sys. of Long Island, Inc., 711 F. 3d 106 (2d Cir. 2013); and Monahan v. Cty. Of Chesterfield, Va.,

   95 F.3d 1263, 1280 (4th Cir. 1996).)

           54.     Plaintiff and Defendants agreed that in exchange for Plaintiff expending time and

   effort on their behalf, they would compensate her at a rate of $25.00 for each hour that she

   worked for them.

           55.     Plaintiff performed under the parties’ contract/agreement by performing work for

   Defendants as aforesaid.

           56.     Defendants, however, failed and refused to perform its obligation to timely pay

   Plaintiff at the rate of $25.00 for each of work that she worked for Defendants during the last

   three months of her employment, thereby breaching the oral contract/agreement they had.

           57.     Plaintiff has been damaged as a result of Defendants’ failure to pay her for the

   work she performed during the last three months of her employment in a timely manner.

           WHEREFORE Plaintiff, Yolanda Cruz, demands the entry of a judgment in her favor

   and against Defendants, MHB Consultants, Inc., Amada Tro, Eloisa Arandia, and Gema

   Quintero, jointly and severally, after trial by jury, for all breach of contract damages suffered,

   plus pre-judgment and post-judgment interest, costs and attorneys’ fees incurred in this matter

   pursuant to Fla. Stat. §448.08, and to award such other and further relief as this Court deems just

   and proper.

                               COUNT IV – UNJUST ENRICHMENT

           Plaintiff, Yolanda Cruz, reincorporates and re-alleges paragraphs 1 through 13 as though

   set forth fully herein and further alleges as follows:




                                                      10

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:20-cv-22535-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 11 of 12



           58.     Through this claim, Plaintiff seeks recover of the “pure gap time” wages that she

   worked and earned, but did not receive.2 See e.g., Jernigan v. 1st Stop Recovery, Inc., 2017 WL

   3682332 (M.D. Fla. Aug. 25, 2017) (citing Davis v. Abington Memorial Hosp., 765 F.3d 236, 244 (3d

   Cir. 2014); Botting v. Goldstein, 2015 WL 10324134 (S.D. Fla. Dec. 21, 2015); Lundy v. Catholic

   Health Sys. of Long Island, Inc., 711 F. 3d 106 (2d Cir. 2013); and Monahan v. Cty. Of Chesterfield, Va.,

   95 F.3d 1263, 1280 (4th Cir. 1996).)

           59.     Plaintiff provided labor and services for Defendants, and they received and

   accepted the benefits of the labor and services supplied by him.

           60.     Plaintiff expected to be paid a reasonable value for the labor and services he

   provided to Defendants.

           61.     Plaintiff provided services on behalf of Defendants for their business, as requested,

   they submitted time expended by Plaintiff in order to be paid, and they received and accepted

   the benefits of the work, efforts, and labor that Plaintiff provided.

           62.     Defendants were unjustly enriched in that they failed and refused to make

   payment to Plaintiff for the benefits she conferred upon them during the last three months of her

   employment.

           WHEREFORE Plaintiff, Yolanda Cruz, demands the entry of a judgment in her favor

   and against Defendants, MHB Consultants, Inc., Amada Tro, Eloisa Arandia, and Gema

   Quintero, jointly and severally, after trial by jury, for all damages suffered, plus pre-judgment

   and post-judgment interest, costs and attorneys’ fees incurred in this matter pursuant to Fla. Stat.

   §448.08, and to award such other and further relief as this Court deems just and proper.

   2        Thrower v. Peach County, Georgia, Bd. of Educ., 2010 WL 4536997, at *4 (M.D. Ga. Nov. 2, 2010) (“In
   the wage and hour world, this time between scheduled hours and overtime hours is known as ‘pure gap
   time’.”)
                                                       11

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:20-cv-22535-KMW Document 1 Entered on FLSD Docket 06/19/2020 Page 12 of 12




                                  DEMAND FOR JURY TRIAL

       Plaintiff, Yolanda Cruz, demands a trial by jury of all issues so triable.

       Respectfully submitted this 19th day of June 2020,


                                                        s/Brian H. Pollock, Esq.
                                                        Brian H. Pollock, Esq. (174742)
                                                        brian@fairlawattorney.com
                                                        FAIRLAW FIRM
                                                        7300 N. Kendall Drive
                                                        Suite 450
                                                        Miami, FL 33156
                                                        Tel: 305.230.4884
                                                        Counsel for Plaintiff




                                                  12

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
